Citation Nr: 1521415	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  07-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to an effective date earlier than September 30, 2011, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the appeal process, in a February 2012 rating decision, service connection was granted for MDD associated with diabetes.  A 100 percent rating was assigned, effective from December 29, 2011.  Subsequently, in a June 2012 rating decision, service connection was granted for PTSD.  The service-connected mental disorder was reclassified as PTSD with MDD.  An evaluation of 30 percent was assigned from March 31, 2006, followed by a 70 percent rating, effective April 23, 2008.  A 100 percent rating was assigned from September 30, 2011.  The Veteran submitted a notice of disagreement with the effective date assigned for the 100 percent rating, claiming that it should be granted from March 31, 2006.  

On VA FORM 21-4138, dated January 3, 2012, and added to the record the following day, the Veteran submitted a statement wherein he specifically noted that he wished to withdraw his claim for service connection for chloracne.  Accordingly, this claim is not currently in appellate status before the Board.  38 C.F.R. § 20.202 (2014).   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  



FINDINGS OF FACT

1.  In a January 2012 statement, prior to promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal concerning service connection for chloracne was requested.  

2.  As of September 30, 2011, and no earlier, the Veteran's service-connected PTSD with MDD is shown to manifest total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal by the Veteran concerning service connection for chloracne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for an effective date earlier than September 30, 2011, for a 100 disability rating for service-connected PTSD with MDD, have not been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim for Service Connection for Chloracne

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, the appellant has withdrawn his appeal concerning the claim of service connection for chloracne, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the claim for service connection for chloracne is dismissed.  

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

The appeal for an earlier effective date arose from a disagreement with the effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) (West 2014) notice is no longer required because the claim has already been substantiated.   

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

 The Veteran was provided numerous VA examinations, to include evaluations in February 2010 and September 2011.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the effective date claim.  

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) (West 2014) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2014).  

The provisions of 38 C.F.R. § 3.400 (2014) stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2014).  

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Background and Analysis

The Veteran submitted a claim for service connection for a mental disorder on March 31, 2006.  The claim was initially denied in a July 2006 rating decision.  In a March 2009 supplemental statement of the case, the claim was denied again.  Ultimately, after the Board had remanded the claim for development, in a February 2012 rating decision, service connection was granted for MDD and an evaluation of 100 percent was assigned, effective December 29, 2011.  Subsequently, in a June 2012 rating decision, service connection for PTSD was granted, effective from March 31, 2006, and an evaluation of 30 percent was assigned for PTSD with MDD from the March 31, 2006 date.  An evaluation of 70 percent was assigned from April 23, 2008, and an evaluation of 100 percent was assigned from September 30, 2011.  The Veteran submitted a notice of disagreement, stating that he should have been granted the 100 percent evaluation from the March 2006 date.  

As reflected above, the assigned effective date of March 31, 2006, for the grant of service connection for PTSD with MDD, is the earliest possible effective date for the claim.  

VA records reflect that the Veteran was being seen in 2005-2006 for his mental health disorder.  Specifically, in VA examinations in late 2005 and early 2006, he was diagnosed with a history of PTSD from inservice sexual trauma with a depressive disorder component.  When examined by VA in March 2006, it was noted that he was in the process of getting a divorce.  He was in financial distress and did not have a permanent job, although he did odd jobs when he could find them.  Although he did not drink alcohol, he continued to smoke marijuana, primarily on weekends.  This, he said, was to reduce his emotional pain related to his inservice rape.  He was on medications for his mental symptoms.  On examination, he was minimally groomed and casually dressed.  His affect was flat, and his mood was very sullen.  His speech was normal rate and tone.  His thought processes were goal-directed.  He was oriented in all spheres, and his concentration was adequate.  He denied any suicidal or homicidal tendencies.  His Global Assessment of Functioning (GAF) score was 55.  

Note: The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Subsequently dated private records reflect that the Veteran received treatment at a private facility in 2007 for excessive marijuana usage.  VA records dated in 2008 include VA mental examination in April of that year.  The Veteran again expressed financial distress.  He reported low self-esteem but denied suicidal ideation.  His attitude was cooperative.  His affect was constricted, and his mood was anxious and mildly depressed.  His orientation was intact times three.  He reported sleep impairment, and it was noted by the examiner that the Veteran had obsessive/ritualistic behavior of intrusive thoughts of the inservice sexual trauma.  The Veteran reported infrequent panic episodes when discussing the inservice trauma.  He had mildly impaired recent and immediate memory.  His GAF score was 55.  

VA records show that upon treatment in 2009, his GAF scores dropped into the 40s.  For example, his GAF score in June 2009 was 48.  In July 2009, it was 43.  The examiner noted, however, that his PTSD was "not worse."  A single MDD psychotic episode was noted.  A 2009 record also noted that he was working as a gas station attendant.  When seen in August 2009, he was described as cordial and having no problems with his PTSD.  In April 2010, his GAF score was 43.  In July 2010, his GAF score was 46.  In February 2011, his GAF score was 46.  

When examined by VA on September 30, 2011, the Veteran's GAF score was 45.  The examiner stated that it was not possible to differentiate what symptoms were attributable to each psychiatric diagnosis.  The examiner explained that the chronicity of PTSD and sequelae of consequences (his divorce and the telling to others of his inservice sexual trauma) precipitated a worsening of his depressive symptoms.  The examiner specifically assessed that the Veteran was totally occupationally and socially impaired due to his psychiatric symptoms, to include depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep disturbance, memory loss, and gross impairment of thought processes.  

The VA examiner opined that the Veteran's PTSD with MDD was of service origin, and, as noted earlier, the RO, in 2012 rating decisions, granted service connection and for these mental conditions and assigned an initial rating of 30 percent, effective from March 31, 2006, which was increased to 70, effective from April 23, 2008, and increased to 100 percent from September 30, 2011, based on the severity of clinical symptoms.  

To reiterate, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 2014).  Section 5110(b)(2) (2014) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1) (2014) except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).  

In this case, the earliest date for a 100 percent disability rating is September 30, 2011, the date of the VA examiner's findings that the Veteran was totally occupationally and social impaired due to his psychiatric symptoms.  Prior to the September 2011 VA examination, less disabling manifestations were evident regarding the Veteran's service-connected PTSD with MDD.  Therefore, as the earliest date that this level of disability is factually ascertainable is September 30, 2011, the claim for an effective date earlier than September 30, 2011, for the assignment of a 100 percent rating for PTSD is not warranted.  

						(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to entitlement to service connection for chloracne is dismissed.  

An effective date earlier than September 30, 2011, for the grant of a 100 percent rating for PTSD with MDD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


